Citation Nr: 1338283	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus type 1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, reopened and denied the claim for entitlement to service connection for diabetes mellitus type 1.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This case was previously before the Board in November 2011 at which time the claim for service connection was reopened and remanded for additional development.  The case has now returned to the Board for further appellate action. 


FINDING OF FACT

Diabetes mellitus was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service, to include chemical exposure.


CONCLUSION OF LAW

Diabetes mellitus type 1 was not incurred in or aggravated by active service, nor may it incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for diabetes mellitus type 1 as it was incurred due to chemical exposures during active duty service.  The Veteran testified in November 2011 that he was exposed to various chemical substances, such as diesel fuel, diesel exhaust, and dioxin (TCDD), through his service as a mechanic.  He also testified that he was exposed to various chemicals in the drinking water at Camp Lejeune, North Carolina.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The record establishes the presence of the first element of service connection, a current disability.  The Veteran was diagnosed with type 1 diabetes mellitus by a private physician in November 2005.  He has received treatment at the diabetes clinic at the Madison VA Medical Center (VAMC) throughout the claims period, and diabetes mellitus type 1 was confirmed by VA examiners in December 2009 and January 2012.    

The evidence also establishes the presence of an in-service injury.  While service records are negative for any complaints or treatment related to diabetes, the Veteran reports that he was exposed to various chemicals during military service in the course of his duties as a mechanic.  His DD-214 confirms that he served as an automobile mechanic and his statements regarding his exposure to diesel exhaust, fuel, and other chemical compounds are credible.  A January 2012 VA endocrinologist also found that it was at least as likely as not that the Veteran was exposed to minor amounts of dioxin from diesel fuel and exhaust during military service.  

With respect to the Veteran's contentions regarding exposure to contaminated water at Camp Lejeune, North Carolina, service records do not verify the Veteran was ever stationed at Camp Lejeune. However, the Veteran is a participant in the Camp Lejeune Drinking Water Registry and he has received notification from the Marine Corps regarding possible drinking water contaminants at Camp Lejeune.  The Board will therefore resolve any doubt in the Veteran's favor and find that the second element of service connection-an in-service injury in the form of chemical exposure-is demonstrated.  

The Board must next determine whether the record establishes a link between the Veteran's diabetes mellitus and any chemical exposure during active duty service.  Service records do not indicate such a link; as noted above, treatment records do not document any complaints or treatment related to type 1 diabetes mellitus.  Laboratory testing at the January 1981 separation examination showed that the Veteran's blood sugar levels were normal.  Furthermore, there is no medical evidence of diabetes within a year from the Veteran's discharge from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest post-service evidence of diabetes dates from November 2005, more than 20 years after separation, when a private physician diagnosed the condition based on laboratory results.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's diabetes was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the competent evidence is also against a finding of service connection.  In support of his claim, the Veteran submitted copies of various studies and internet articles discussing the effects of exposure to chemicals, including gasoline, diesel fuel and exhaust, and TCDD.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The Board finds that the articles and studies submitted by the Veteran do not have the requisite "degree of certainty" required by Wallin and Sacks, supra.   Rather than discussing a specific relationship between chemical exposure and diabetes mellitus type 1, the treatise evidence merely notes that some general health effects can result from long-term exposure to diesel fuel, exhaust, and TCDD.  In fact, the information provided pertaining to TCDD from the Haz-map website explicitly states that diesel exhaust is only a minor source of dioxin exposure and "there is no evidence that environmental exposure to the ubiquitous dioxin has led to identified acute or chronic hepatic injury in humans."  The internet article also noted that the only overt clinical sign of dioxin exposure in humans is chloracne.  None of the articles or studies submitted by the Veteran specifically discuss a relationship between chemical exposure and the development or aggravation of diabetes mellitus in humans.  While some endocrinological effects were noted in animal studies, human studies have only identified effects of the skin, eyes, lungs, liver, and immune system generally.  As the treatise evidence provided by the Veteran does not contain the necessary degree of certainly, the Board finds it is of very limited probative value. 

The record also contains a June 2008 opinion from the Veteran's pharmacist at the Madison VAMC diabetes clinic.  The VA pharmacist found that it was probable the Veteran's exposure to diesel exhaust during service contributed to the development of his diabetes.  In support of the opinion, the pharmacist noted that TCDD may be contained in diesel exhaust and has been associated with endocrine effects.  While the June 2008 opinion lends some weight to the Veteran's claim, the Board notes that the article referenced by the VA pharmacist in support of the opinion only identifies general alterations to glucose metabolism as an effect associated with high concentrations of TCDD exposure.  The article also discusses "disruptions of the endocrine system," but only in the context of certain animal species.  Additionally, the VA pharmacist is board-certified in advanced diabetes management, but is not a physician.  These factors all reduce the probative value of the June 2008 statement. 

The Board finds that the competent medical evidence against the claim outweighs the evidence in favor of it.  Weighing against the claim are the opinions of two VA physicians.  The first VA doctor found in December 2009 that the Veteran's type 1 diabetes was not related to in-service exposures.  The VA doctor noted that there was no association of type 1 diabetes with dioxins; however, the VA doctor also observed that it would require speculation to find that diesel fuel contained dioxins.  The articles and studies submitted by the Veteran, while not probative regarding a link between diabetes and dioxin, do establish that diesel exhaust is a minor source of TCDD, i.e. dioxin, exposure.  Thus, the December 2009 VA medical opinion is of decreased evidentiary value as the VA physician did not consider the Veteran's fuel and exhaust exposure as source of dioxin.

Although the December 2009 VA medical opinion is of reduced probative value, the Board finds that the second VA medical opinion is highly probative and the most persuasive medical evidence in the claims file.  The January 2012 opinion was provided by a physician in consultation with an endocrinologist and was based on a thorough review of the claims file, including the articles and studies submitted by the Veteran.  The VA doctor found that the Veteran was exposed to minor amounts of dioxin during service through interaction with diesel fuel and exhaust, as well as benzene in gasoline.  While the Veteran's exposure was acknowledged, the VA doctor found that are no epidemiological studies that have shown a cause and effect relationship between type 1 diabetes and minor exposures to dioxin or benzene.  Temporary elevated blood sugars have been observed in workers exposed to high levels of the dioxin, but the levels returned to normal and were initially accompanied with chloracne of the skin.  The Veteran has not alleged and the evidence does not show that he has ever experienced dermatological effects due to chemical exposure.  A VA endocrinologist was also unaware of any relationship between diabetes type 1 and chemical exposure.  The January 2012 opinion was based on an accurate and complete review of the Veteran's history and was well-explained and supported with reference to evidence and medical principles.  It is therefore entitled to significant probative value and clearly outweighs the June 2008 opinion of the VA pharmacist and the internet articles submitted by the Veteran.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The competent medical evidence addressed above is limited to the Veteran's contentions regarding a link between diabetes and chemical exposure through his service duties as a mechanic.  Although the Veteran has also generally alleged that he was exposed to chemicals in the drinking water at Camp Lejeune, he has not provided any competent medical evidence in support of this aspect of the claim.  The evidence in the claims file addressing chemical exposure at Camp Lejeune is limited to letters from the Camp Lejeune Drinking Water Registry with discussion of studies conducted in 1997 and 2009 by the Agency for Toxic Substances and Disease Registry (ATSDR).  The 1997 ATSDR study concluded that adults were unlikely to experience any adverse health effects related to the Camp Lejeune drinking water.  A June 2009 letter from the Camp Lejeune Drinking Water Registry also notes that the ATSDR was conducting a second study to include the effect of any benzene exposure, but the results of the study were not reported.  In short, there is no competent evidence addressing a link between the Camp Lejeune drinking water and diabetes and the 1997 ATSDR study actually weighs against such a link.  

The Board has also considered the testimony of the Veteran connecting his diabetes to chemical exposure during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his diabetes simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

Service connection is also possible for certain chronic disabilities, such as diabetes mellitus, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms since military service.  Treatment records document the Veteran's reports of weight loss, nocturia, polyuria, and leg cramps beginning in 2005 a few months before the diagnosis of diabetes in November 2005.  He has not reported experiencing continuous symptoms of diabetes since service in any statements to VA and service connection under 38 C.F.R. § 3.303(b) is not warranted. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's diabetes was several decades after his discharge from active duty.  The weight of the competent medical evidence is also clearly against a link between type 1 diabetes mellitus and the Veteran's chemical exposure during military service.  The Board has considered the Veteran's testimony, but finds that it is outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's diabetes mellitus and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, a proper VA medical opinion was obtained in January 2012 in response to the claim.

The January 2012 VA medical opinion is limited to consideration of whether the Veteran's diabetes is related to chemical exposure incurred in the course of his in-service duties as an automobile mechanic.  The medical opinion did not address a potential relationship between diabetes and exposure to chemicals in the drinking water at Camp Lejeune.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, the record is entirely negative for competent evidence in support of the Veteran's contentions regarding a link between diabetes and the drinking water at Camp Lejeune.  While the Veteran testified that such a link exists, his opinion regarding the cause of his disability is not competent evidence regarding the medical etiology of his disability and does not serve to trigger the duty to provide an examination or obtain an opinion.  See Jandrea, Buchanan, supra.

The Board also finds that VA has complied with the November 2011 remand orders of the Board.  In response to the Board's remand, records of treatment from the Madison VAMC dating from January 2010 were obtained and associated with the Veteran's virtual claims file.  The Veteran was also contacted in a December 2011 letter and asked to submit copies of email correspondence between himself and his VA pharmacist; he responded by submitting the requested evidence in December 2011.  A medical opinion from a VA physician in consultation with an endocrinologist was also obtained in January 2012.  The case was then readjudicated in an April 2012 supplemental statement of the case (SSOC).  
Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for diabetes mellitus type 1 is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


